Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/18/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leabman (EP 3154153 A1).

Regarding claim 1, Leabman discloses:

A wireless charger (see Fig. 1), comprising: 
a transmitter antenna array (see Fig. 1, 101, see par [0056-0058]) including a plurality of radiating elements (see Fig. 1, 115, see par [0060]); 
one or more detectors (see Fig. 1, 101, see par [0056-0063]) configured to collect signals from receiver antennas (see Fig. 1, 103, see par [0063-0067]); 
one or more sensors (see Fig. 1, 113, see par [0071-0078]) configured to generate signals indicating presence of a person (see Fig. 1, 113, see par [0071-0078], sensors 113 may be configured for human recognition.....); 
one or more processors (see par [0060-0069], the transmitters 101 may be coupled to a server computer comprising a processor.....) configured to: 
determine, based on the signals from the one or more detectors (see Fig. 1, detector 111), that one or more of the receiver antennas are located within a near-field range of the transmitter antenna array (see par [0007-0019], [0203], by the sensor processor to determine the position of any tool within the transmission field or nearby room/space); 
control the plurality of radiating elements to focus electromagnetic waves on a first receiver antenna of the one or more receiver antennas (see Fig. 1, radiating elements 115, receiver antennas 103, see par [0007-0019], par [0071-0073], see par [0091]); 
control the transmitter antenna array to transmit power to the first receiver antenna (see par [0007-0019],par [0022-25], [0035-0040]); 
determine, based on the signals from the one or more sensors, that a person is located within the near-field range of the transmitter antenna array (see par [0071-0073]); and 
control the transmitter antenna array to stop transmitting power to the first receiver antenna (see par [0071-0073], reduction or termination of wireless power transmission if humans 141a move toward a pocket of energy....).

Regarding claim 2, Leabman discloses:
wherein the one or more processors are further configured to: 
determine, based on the signals from the one or more detectors and the signals from the one or more sensors, whether the person is located in a direction of the power transmission, wherein controlling the transmitter antenna array to stop transmitting power to the first receiver antenna is further based on determining that the detected person is located in the direction of the power transmission (see par [0071-0073], reduction or termination of wireless power transmission if humans 141a move toward a pocket of energy....).

Regarding claim 3, Leabman discloses:
wherein the one or more processors are further configured to: determine, based on the signals from the one or more detectors and the signals from the one or more sensors, that the person is not located in a direction of a second receiver antenna of the one or more receiver antennas;  30GOOGLE 3.OF-2736 control the plurality of radiating elements to focus electromagnetic waves on the second receiver antenna; control the transmitter antenna array to transmit power to the second receiver antenna (see par [0071-0073], reduction or termination of wireless power transmission if humans 141a move toward a pocket of energy....).

Regarding claim 4, Leabman discloses:
wherein the one or more sensors include at least one of: an optical sensor, a camera, a motion sensor, a radar, or an RF sensor (see par [0068]).

Regarding claim 5, Leabman discloses:
wherein an operating frequency of the transmitter antenna array is outside frequency ranges for wireless communication (see par [0237], roughly 900 MHz-100GHz...).

Regarding claim 6, Leabman discloses:
wherein an operating frequency of the transmitter antenna array is 24GHz (see par [0237], roughly 900 MHz-100GHz...).

Regarding claim 7, Leabman discloses:
wherein dimensions of the transmitter antenna array are within a range of 10cm-20cm (this is just a design choice).

Regarding claim 8, Leabman discloses:
wherein spacings between the plurality of radiating elements are within a range of 0.5cm-1cm (this is just a design choice).

Regarding claim 9, Leabman discloses:
wherein the plurality of radiating elements are provided on a two-dimensional surface (see par [0191], two-dimensional coordinates of the region in space....).

   Regarding claim 10, Leabman discloses:
wherein the plurality of radiating elements are provided on one or more surfaces of a three-dimensional structure (see par [0191], three-dimensional coordinates of the region in space....).

   Regarding claim 11, Leabman discloses:
wherein a boundary of the near-field range is between 0.5-2 meter (see [0203], by the sensor processor to determine the position of any tool within the transmission field or nearby room/space, [wherein near-field range is between 05-2 meter is the well-known transmission field).

   Regarding claim 12, Leabman discloses:

further comprising: one or more phase shifters configured to change phases of the electromagnetic waves from the plurality of radiating elements, wherein the one or more processors are further 31GOOGLE 3.OF-2736 configured to control the one or more phase shifters to focus the electromagnetic waves on the first receiver antenna (see par [0284] the active antenna array will generally include controllable phase-shifters.....).

   Regarding claim 13, Leabman discloses:
further comprising: one or more amplifiers configured to change amplitudes of the electromagnetic waves from the plurality of radiating elements, wherein the one or more processors are configured to control the one or more amplifiers to focus the electromagnetic waves on the first receiver antenna (see par [0284] the active antenna array may further have a transmit amplifier and a receive amplifier...).

   Regarding claim 14, Leabman discloses:
wherein the one or more detectors are further configured to: receive measurements of power received by the first receiver antenna through a Bluetooth link, wherein the one or more processors are further configured to control the plurality of radiating elements to focus the electromagnetic waves on the first receiver antenna based on the measurements of power received (see par [0139], [0216], [0225]...).

   Regarding claim 15, Leabman discloses:
wherein the one or more processors are further configured to: determine, based on the signals from the one or more detectors, that the one or more receiver antennas include a plurality of receiver antennas; determine a time division to focus the electromagnetic waves and transmit power to each of the plurality of receiver antennas (see par [0142], time intervals..., ).

   Regarding claim 17, Leabman discloses:
further comprising: one or more rectifier configured to convert RF received by the one or more receiver antenna arrays into electrical energy; and one or more energy storage units configured to store the electrical energy (see par [0047], [0209]).

   Regarding claims 16 and 18-20, Leabman discloses:
Claims 16-20 are recited limitations that similar to claims 1-15, please see rejection above in this office action.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851